Citation Nr: 1432494	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-49 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of exposure to nerve gas.
 
2.  Entitlement to service connection for residuals of a neck injury, to include chronic headaches.

3.  Entitlement to service connection for a lumbar spine disability.
 
4.  Entitlement to service connection for costochondritis, claimed as shortness of breath.
 
5.  Entitlement to service connection for a left eye disability. 

6.  Entitlement to service connection for fibromyalgia.

 7.  Entitlement to service connection for chronic fatigue syndrome.

 8.  Entitlement to service connection for hearing loss.
 
9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to November 1987.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for the contended disabilities on appeal.  

The Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge in April 2011.  In January 2012, the Board remanded the claim for additional development.




FINDINGS OF FACT

1.  Claimed residuals of chemical exposure are not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A cervical spine disability with headaches is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  Claimed costochondritis is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  Fibromyalgia is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  Chronic fatigue syndrome is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  A lumbar spine disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  A left eye disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

8.  Hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.
 
9.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.






CONCLUSIONS OF LAW

1.  Claimed residuals of chemical exposure was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  A cervical spine disability with headaches was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2013).

3.  Claimed costochondritis was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303 (2013).

4.  Fibromyalgia was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  Chronic fatigue syndrome was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303 (2013).

6.  A lumbar spine disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

7.  A left eye disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

8.  Hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

9.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through an October 2006 letter.  The claims were then adjudicated in April 2007.  Mayfield, 444 F.3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate the majority of her service connection claims.  Those examinations, in whole, addressed the etiology of her claimed disabilities and are sufficient to decide the Veteran's claims.  To the extent that a VA examination has not been obtained with regard to her claims for service connection for hearing loss and tinnitus, the Board finds that no examination is necessary.  Specifically, the Veteran's service treatment records are silent as to any findings of hearing loss, ear aches, or tinnitus.  Moreover, as will be discussed below, the Board finds the Veteran's statements of suffering from tinnitus and hearing loss since service to lack credibility.  Furthermore, the record contains no competent evidence suggesting a causal relationship between any current disability and active service.  VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  For all of these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There has been substantial compliance with the previous remand.  The requested Social Security Records and VA examinations were obtained.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's arthritis of the spine and sensorineural hearing loss are contemplated by this regulation, however, all of her other claimed disabilities are not.  Therefore credible lay evidence of continuous symptoms can support the claims. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Residuals of Chemical Exposure and Costochondritis

At her April 2011 hearing before the Board, the Veteran stated that in either March or April 1986, she was exposed to nerve gas or some sort of chemical that was stored at her base in the Philippines, and that over the course of a weekend, she started to experience shortness of breath, chest pain, palpitations, and extreme fatigue.  She also stated that during basic training, a commander jumped on her back and caused her to experience rib pain.  She contends that shortly after service, she had pulmonary function tests (PFTs) completed that showed a respiratory disorder.  At her January 2012 VA examination, the Veteran reported that she had visited a cave for a few hours and later learned that the cave had canisters of Dioxin.

Service treatment records reflect that in August 1985, the Veteran reported chest pain on inspiration.  There was no shortness of breath or chills.  The assessment was costochondritis.  In September 1985, the Veteran complained of chest pain and shortness of breath, as well as headaches, vomiting, and double vision.  Her eyes were sensitive to light.  The chest pain and shortness of breath had been going on for quite some time and she had been to the emergency room twice.  The diagnosis had been inflammation of the chest wall.  The assessment was unknown chest pain, rule out migraines.  On follow-up, there had been no relief with pain medication or anti-inflammatory drugs.  She was having intermittent, sharp, midsternal to left anterior chest pain.  She had noticed it in physical training.  Her chest was tender to palpation.  The impression was costochondritis.  An anti-inflammatory agent was prescribed.  In October 1985, the Veteran was again seen for costochondritis.  There was tenderness to the sternal area.  

Post-service VA treatment records reflect that in September 2005, the Veteran reported past episodes of chest pain.  In 2004, she had been riding a bus and had experienced chest pain, shortness of breath, and a headache.  She reported that drinking water and taking medication for chest pain had helped.  In December 2006, the Veteran reported shortness of breath for 20 years, since service, with possible exercise-induced asthma.  She had been evaluated by the pulmonary clinic in 2004.  Testing at that time had resulted in an alternative diagnosis of psychosomatic disorder.  PFTs had been normal.  She had a smoking history of one pack per day for twenty years.  She was taking Spiriva and Albuterol.  The assessment was dyspnea, with a history provided that was contrary to previous medical records.  An August 2007 record shows reports of shortness of breath, among other complaints.  She was diagnosed with somatization disorder.  She also had possible obstructive sleep apnea and asthma.  In January 2009, the Veteran reported upper respiratory symptoms, with nasal congestion, sneezing attacks, postnasal drip, and episodes of peri-orbital tightness.  PFTs had been negative for asthma.   The assessment was allergic rhinitis.  

On January 2012 VA examination, the Veteran reported that she still had chest pain.  The April 2003 PFTs were reviewed, which were normal.  It had been noted that no medicine should be prescribed at the time and that psychosomatic might be the probable cause of her symptoms.  After completing physical examination and reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran had a current respiratory disorder, including costochondritis, related to service.  Such was the case because although the Veteran was treated for costochondritis and sternal chest pain in 1985, there was no current diagnosis of costochondritis or related disability.  The examiner also concluded that the Veteran's reported shortness of breath was not related to service, as she was not treated for shortness of breath in service.  Although she believed she had been exposed to a chemical gas in service, multiple examinations at the pulmonary clinic since 2003 did not reveal any lung pathology.  She had been discharged from the pulmonary clinic due to no finding of objective pathology.  She had a history of smoking cigarettes and continued to smoke.  She used an inhaler because it made her feel better, though such was not recommended by a VA physician.

In this case, the Board finds that service connection is not warranted for costochondritis or for residuals of exposure to chemical gas.  For one, at no time during the appeal period has the Veteran been diagnosed with costochondritis or residuals of exposure to chemical gas.  Although the Veteran was diagnosed with costochondritis in service, there is no current diagnosis.  With regard to inhalation of chemical gas, despite the Veteran's contentions that she breathed in such gas either on her base or in a cave, no pulmonary or respiratory residual has been found.  No physician has related her reports of chest pain, palpitations, or extreme fatigue to inhalation of the reported gas or to her service.  Absent a current diagnosis, service connection cannot be established.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, because no residuals of chemical exposure or costochondritis has been shown at any time during the appeal period, and because the 2012 VA examiner found no indication of any such disabilities, service connection for those conditions must be denied.

With regard to the Veteran's contentions that she suffers from residuals of exposure to chemical gas, her contentions have changed during the appeal period.  She has also only offered vague recounts of such exposure, as well as vague symptomatology of her residual disabilities.  Thus, the Board finds her contentions to lack credibility and affords her statements less probative weight than the competent medical evidence of records.  The Veteran has also been diagnosed multiple times as suffering from somatic complaints, demonstrating that her subjective complaints of chest pain and shortness of breath have not correlated with a diagnosed physical disability.

Lumbar Spine Disability and Cervical Spine Disability with Headaches

The Veteran contends that while in service, she left the base to go to a bar when she got into an altercation with a civilian gang.  She injured her neck in the fight and sought treatment for her injuries in service.  She states that ever since the altercation, she has suffered from headaches related to her neck pain.

However, service treatment records are negative for any indication of complaints or treatment for an injury to the back or neck.  With regard to headaches, service treatment records reflect that in September 1986, the Veteran reported recurring headaches, twice per week, that lasted for about a day for two years.  She would have pain that radiated to her jaws.  She would have a vision impairment during the headaches.  The assessment was rule out sinus headaches.  On September 1986 neurology consult, she reported almost daily, throbbing, frontal headaches.  The assessment was tension vascular headaches.  On October 1987 separation examination, the Veteran reported migraines/tension headaches.

Post-service private records reflect that in April 1998, the Veteran reported low back pain that had occurred following working as an auxiliary police officer three months earlier.  She had been involved in an altercation and was thrown backwards.
Post-service VA treatment records reflect ongoing complaints of chronic neck pain.  In September 2005, she reported chronic neck and lumbar spine pain.  She stated that her neck pain had started in 1986 when she was riding on a motorized raft and suffered an impact injury.  In August 2008, she reported low back pain for a few months.  She was prescribed pain medication.  In December 2008, a psychologist noted a discrepancy wherein the Veteran had described the above altercation previously as having occurred when she was on a date, and at another point, when she was out with a group of friends.  The psychologist stated that because of these discrepancies, the exact details of the event were unclear.

With regard to headaches, the post-service treatment records reflect an August 2007 diagnosis of migraine headaches.

On February 2012 VA examination, the Veteran reported a history of neck trauma in 1986 which had been treated conservatively.  She reported chronic back pain for 20 years.  The diagnosis was degenerative disc disease of the cervical, thoracic, and lumbar spine.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that there was no evidence indicative of neck trauma in service.  The examiner stated that it would only be speculative to assume that the Veteran had neck trauma in service.  There was evidence of headaches in service.  The Veteran's current headaches were occipital in nature and could be secondary to her cervical spine disability.  With regard to the lumbar spine disability, the examiner stated that if in fact the neck trauma had occurred in service and had progressed to degenerative disc disease of the cervical spine, then it was at least as likely as not that her lumbar spine disability was related to her cervical problems, which had caused some postural abnormalities of the lower spinal levels.

In this case, the Board finds that the weight of the competent and credible evidence weighs against the Veteran's claims, and thus her claims for service connection for a lumbar spine disability and a cervical spine disability with headaches must be denied.  

First, there is no indication that the Veteran suffered from arthritis within one year following service separation.  Therefore, presumptive service connection is not warranted.

Next, the Board finds that the elements of service connection have not been met on a direct basis.  Despite the Veteran's contentions, the service treatment records do not evidence treatment for a neck injury or for headaches related to a neck injury, or for symptoms related to a lumbar spine disability.  The Board also notes that the Veteran's contentions as to the in-service injury have been inconsistent, as was pointed out by a VA psychologist.  She also reported to another VA physician that she injured her neck in a motorized raft incident.  The inconsistencies of her recount of a neck injury lessens the credibility of her lay testimony as to service incurrence.  There is also a lack of continuity of symptomatology in this case, as there is little indication that the Veteran suffered from chronic neck or back symptomatology for many years following service, despite her contentions.  In that regard, the Board notes that she filed claims for service connection in January 1988 and in October 1998 for knee and ankle disabilities and at those times, did not mention any neck or back pain.  Finally, there is no medical nexus to support the Veteran's claims.  The 2012 VA examiner did not find any evidence that the Veteran's current neck or back disabilities were caused or otherwise related to her service, stating that it would be only speculative to state that they began in service.  Although the VA examiner stated that her current headaches and low back disability were as likely as not related to her cervical spine disability, because the Board finds that the weight of the probative evidence is against that claim, and thus service connection cannot be awarded for that claim, then it follows that service connection cannot be granted for related headaches or lumbar spine disability.  Accordingly, the Board finds that the elements of service connection have not been met for a lumbar spine disability and a cervical spine disability with headaches, and the claims must be denied.

Left Eye Disability

The Veteran contends that while in service, her roommate punched her in the eye and she sustained scratches and tears to her cornea as a result.  She now suffers from blurry vision.

Service treatment records reflect that in March 1987, the Veteran reported pain and itching in both eyes for three to five days.  The assessment was probably viral conjunctivitis.  In June 1987, the Veteran reported an assault that resulted in a left eye injury.  She had been struck by a plastic trash can.  There was a small abrasion on the left eye.  The assessment was evidence of a globe injury, questionable abrasion of the left eye.  On October 1987 separation examination, the Veteran reported that when she looked straight ahead, she saw black dots.

Post-service VA treatment records reflect that in August 2005, the Veteran reported left eye pain for one month.  In August 2008, the Veteran reported that window blinds had fallen on her left eye.  She had mild ecchymosis of the left temporal lid and upper check.  The Veteran complained of floaters and seeing flashes of light a few times per day.  The diagnosis was likely ocular hypertension, lattice degeneration with no holes or tears, and refractive error.

On February 2012 VA examination, it was noted that the Veteran had undergone bilateral laser eye surgery in November 2007.  The examiner summarized her treatment history, noting complaints of longstanding pain of the left eye and orbit.  The Veteran described a constant ache in the superior nasal aspect of the left eye which, during episodes, radiated around the orbit and temporally on the left.  The pain was relieved by ice packs.  It was noted that she had had surgery for a deviated septum in 1997.  The first indication of facial pain was in October 2003, at which time the Veteran had stated that the pain had been worsening for five to six months.  She already had a diagnosis of migraine headaches at that time.  After examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's longstanding eye pain was most consistent with either migraine or cluster headaches.  The nature of the injury that occurred and the lack of radiological evidence of fracture or abnormality made it unlikely that the assault had anything to do with her current symptoms.  The examiner stated that her suspected glaucoma, which had been diagnosed elsewhere, would not be related to trauma of the eye.  Her bilateral retinal lattice degeneration with atrophic retinal holes was a condition that was also unrelated to trauma. 

In this case, the Board finds that the weight of the competent and credible evidence weighs against the Veteran's claim, and thus her claim for service connection for a left eye disability must be denied.  

To that extent, the Board finds that the elements of service connection have not been met on a direct basis.  While there is an indication of an assault in service that injured the left eye, the 2012 VA examiner found no indication that the Veteran's current eye disabilities were related to that trauma, as her current eye disabilities were ones that were not caused by trauma.  The examiner also noted the lack of continuity of symptoms in this case, as the treatment records did not show complaints related to the Veteran's left eye until the early 2000s.  At that time, she also complained of headaches.  After reviewing the clinical record, the examiner concluded that the Veteran's described left eye symptoms were most likely related to headaches, for which she is not in receipt of service connection.  The Board finds that the VA opinion in this case is highly probative because the examiner provided clear conclusions and rationale, and provided a detailed review and summary of the claims file, including the service treatment records.  Thus, the Board finds that the probative medical evidence weighs against the Veteran's claim, and outweighs the Veteran's lay statements, and therefore, the claim must be denied.  

Finally, the Board notes that refractive error of the eyes is not a disability for VA purposes.  Accordingly, that disorder cannot be service-connected, absent evidence of aggravation by superimposed disease or injury, which is not shown in this case.  38 C.F.R. §§ 3.303(c).

Chronic Fatigue Syndrome and Fibromyalgia

The Veteran contends that she suffers from chronic fatigue syndrome and fibromyalgia due to her exposure to chemical gas in service.  

Service treatment records reflect that in September 1986, the Veteran had a suspected vasovagal episode wherein she stood up, fainted, slept for two hours, and then arose again.  Physical examination was unremarkable.   The records are negative for a diagnosis of chronic fatigue syndrome or fibromyalgia.

Post-service treatment records reflect an ongoing diagnosis of chronic fatigue syndrome and fibromyalgia since at least January 2005.  In July 2005, she had a long history of pain in several areas of her body.  It was noted that she been diagnosed with fibromyalgia and chronic fatigue syndrome in January 2005.  She had a prior history of an electric shock from a toaster, having fallen down stairs, and depression and anxiety.  In May 2006, the Veteran stated that she was tired and weak.  She had a feeling of wanting to pass out.  She had recently been diagnosed with cervical cancer.  The diagnosis was fatigue.  A December 2008 VA psychology note shows that the Veteran had a long history of depression, as well as many childhood events that contributed to the Veteran's current mental health disorder.  In previous psychology records, the Veteran had reported a substantial history of childhood abuse.  It was also noted that the Veteran denied experiencing any current pain problems.

On January 2012 VA examination, it was noted that the Veteran was treating her fibromyalgia with medication, and had refused physical therapy due to pain.  She reported wide-spread musculoskeletal pain, stiffness, fatigue, sleep disturbances, headaches, and depression.  There were no significant diagnostic testing or results to review.  The Veteran stated that she was in permanent pain.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's chronic fatigue syndrome or fibromyalgia was due to her service.  The examiner explained that she was not diagnosed with these conditions until 2005, which was more than 20 years following service separation.  The records following discharge did not show any symptoms of these disabilities.  Her service records showed multiple musculoskeletal injuries, but they did not show any symptoms of chronic fatigue syndrome or fibromyalgia.

In this case, the Board finds that the weight of competent and credible evidence is against the Veteran's claims and they must therefore be denied.  For one, as described in more detail above, the Board finds that the Veteran's contended etiology of these conditions, as due to chemical exposure, lacks credibility.  There are inconsistent reports in the record as to when the chemical exposure took place.  Generally, her theories of entitlement to service connection for her disabilities are inconsistent and vague.  Such lowers the weight assigned to her statements.  That, with the fact that the VA examiner found no indication of these disabilities in service, is persuasive in finding that there is no indication of service incurrence.  There is also no indication of continuity of symptoms, as she was diagnosed with these disabilities in 2005 and as the VA examiner pointed out, the previous records do not demonstrate that she suffered from chronic fatigue or fibromyalgia.  Moreover, she has never been diagnosed as suffering from a residual of chemical gas exposure.  The VA examiners have not found any indication that she suffered from chemical gas exposure or indication that she suffered from these disabilities in service.  Thus, there is no medical nexus to support her claim.  Accordingly, the Board finds that the elements of service connection have not been met and her claims must be denied.

Hearing Loss and Tinnitus

The Veteran contends that while in service, her base was attacked by civilian terrorists who shot at her, resulting in a bullet passing right by her ear.  She contends that ever since that incident, she started getting ear infections and a tiny tear was found in her eardrum.  The Veteran contends that since service, she has experienced tinnitus in the form of a beeping noise.

Service treatment records do not reflect any treatment for hearing loss, ear infections, or tinnitus.  On service separation, no hearing loss was shown.

A January 2008 post-service VA treatment record shows that in 2007, audiometry testing had shown normal hearing, bilaterally.  An October 2008 VA treatment record shows right ear hearing loss.  It was noted that the Veteran had undergone a right tympanoplasty in April 2008 and felt that her hearing loss had increased since the operation.  A December 2008 psychology note reflects the Veteran's report of the incident described above, however, the psychologist also noted that at a previous examination, the Veteran had reported that five marines had been killed during a terrorist attack on her base, whereas on that examination she stated that there was no casualties because all of the other marines new about the attack and were hiding.  Therefore, there were inconsistencies in the details of this incident.

In this case, the Board finds that the weight of the competent and credible evidence is against the Veteran's claims for service connection for hearing loss and tinnitus, and thus those claims must be denied.

First, there is no indication that the Veteran suffered from hearing loss within one year following service separation.  Rather, the VA treatment records demonstrate that she had normal hearing in 2007.  Therefore, presumptive service connection is not warranted.

Next, the Board finds that the elements of service connection have not been met on a direct basis.  Despite the Veteran's contentions, the service treatment records do not evidence treatment for ear pain or aches following the incident described, nor do they show any complaints or treatment for hearing loss or tinnitus.  There is also a lack of continuity of symptomatology in this case, as there is no indication that the Veteran suffered from hearing loss from service separation in 1987 until 2007, according to the pertinent medical records.  The Veteran also did not report tinnitus to her VA physicians for many years following service.  Finally, there is no medical nexus to support the Veteran's claims.  The Veteran has been shown to suffer from right ear hearing loss as related to ear surgery in 2008, only, and that prior to that she had normal hearing, bilaterally.  Accordingly, the Board finds that the elements of service connection have not been met for hearing loss or tinnitus, and the claims must be denied.

To the extent that tinnitus is a condition capable of lay observation, the Board finds that the Veteran is not credible.  Her VA treatment records demonstrate that many of her symptoms and complaints through the years are somatic in nature.  Moreover, she has not been found to be a credible historian.  For example, as described above, despite her contentions that her left eye had scratches and tears due to being punched in service, the 2012 VA examiner found no indication of a left eye disability due to the trauma described.  Also, in April 2010, her physician wondered if her somatic complaints, which were described as preoccupation bordering on the delusional, could be related to secondary gain as she had claims pending with the VA.  Thus, the Board finds that her contentions generally lack credibility.  Particularly, the clinical record is negative for a diagnosis for or treatment for tinnitus.  Accordingly, the Board finds that the medical evidence is more persuasive than the Veteran's lay statements, and the claim for service connection for tinnitus must be denied.  

Lay Statements

The Veteran has contended on her own behalf that her appealed disabilities are related to her military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe symptoms such as ringing in the ears, fatigue, joint pain, hearing loss, and eye pain, the Board accords her statements regarding the etiology of such disorders less probative value as she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and her appealed disabilities.  For many of the disabilities, she has stated only that she was exposed to a chemical and that she has the symptoms of such exposure.  Her report of exposure has been inconsistent and vague.  Generally, the post-service treatment records reveal inconsistent reports of the events that led to her injuries and vague and unclear continuity of symptoms since the contended injuries.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).   The Veteran has displayed many of these factors throughout the appeal period, and a treating mental health physician has also found that her statements of physical pain and symptoms appeared to be for monetary gain.  Finally, the Board notes that the Veteran filed for service connection in the 1980s and 1990s for other disabilities and at those times, did not mention any symptoms related to the ones currently on appeal.  Thus, the Board finds that her lay statements lack credibility and are unpersuasive.  By contrast, the multiple VA examiners took into consideration all the relevant facts in providing their opinions, as described in detail above.  Those examinations were based upon a review of the medical record and contained clear and persuasive rationale.  Therefore, they are afforded much higher probative weight.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's appealed disabilities, as none of them have been shown to have been causally or etiologically related to any disease, injury, or incident of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of chemical gas is denied.

Service connection for costochondritis is denied.

Service connection for a cervical spine disability with headaches is denied.

Service connection for a lumbar spine disability is denied.  

Service connection for chronic fatigue syndrome is denied.

Service connection for fibromyalgia is denied.

Service connection for a left eye disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


